19 A.3d 178 (2011)
301 Conn. 908
AARON MANOR, INC.
v.
Janet A. IRVING.
SC 18789.
Supreme Court of Connecticut.
Decided May 11, 2011.
Gerald L. Garlick, Hartford, in support of the petition.
Edward M. Rosenthal, West Hartford, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 126 Conn.App. 646, 12 A.3d 584 (2011), is granted, limited to the following issue:
"Did the Appellate Court properly reverse the trial court's award of attorney's fees under General Statutes § 42-150bb?"
EVELEIGH, J., did not participate in the consideration of or decision on this petition.